United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-236
Issued: August 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 2, 2007 merit decision concerning the Office’s rescission of its
acceptance of his claim for two employment conditions. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether the Office met its burden of proof to rescind its acceptance of
appellant’s claim for a recurrent episode of major depressive disorder and anxiety disorder under
claim file number 06-2131250.

1

The record also contains a March 1, 2007 decision, in which the Office denied appellant’s request for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a). Appellant has not appealed this decision to the
Board and the matter is not currently before the Board.

FACTUAL HISTORY
On October 15, 2004 appellant, then a 49-year-old modified postal clerk, filed a claim
(file number 06-2131250) alleging that he sustained an emotional condition in the performance of
duty. He indicated that he first became aware of his claimed condition on June 23, 2004 and that
he first became aware that it was caused or aggravated by his employment on August 17, 2004.2
In an accompanying statement, appellant stated that, since he was transferred from a longheld desk job after June 2003, managers at the employing establishment ignored his requests for a
job that was within his work restrictions. He stated, “I am suffering anxiety and depression
because of erratic and insufficient sleep, my isolated social situation (due to night hours),
uninformed managers, a deteriorating physical condition and a constantly fluid job situation (in
terms of location managers, fellow workers and tasks over which I have little of no control).”
Appellant alleged that on June 23, 2004 he was working in the lobby when two separate
customers approached him and told him that two clerks at the counter, Steve Anderson and
Rosie Gillmaster, were “making derogatory comments about my work habits/productivity to the
customers. He indicated that he informed a supervisor, Brenda Falleck, about the incident.
Appellant alleged that, Ted Nalezynski, a coworker, gave him the silent treatment and went out
of his way to make him feel uncomfortable and that John Cook, another coworker, told him that
he “did n[o]t like [his] act.”
Appellant submitted reports of Dr. Gary K. Arthur, an attending Board-certified
psychiatrist. In an August 17, 2004 report, Dr. Arthur stated that his reported sustaining
depression and anxiety due to his physical condition and harassment from coworkers.
On April 11, 2005 the Office accepted that appellant sustained a recurrent episode of
major depressive disorder and anxiety disorder. With regard to his claimed employment factors,
the Office only accepted that on June 23, 2004 two separate customers told him that two clerks at
the counter, Mr. Anderson and Ms. Gillmaster, were making derogatory remarks about his work
habits and productivity.3
In October 27, 2005 statements, Mr. Anderson and Ms. Gillmaster asserted that they did
not make any derogatory statements to customers about appellant. In an undated statement,
Mr. Cook indicated that he did not make any derogatory remarks to customers about appellant
and that he did not make any derogatory remarks directly to him about his disability.
In an October 28, 2005 statement, appellant claimed that in 2003 a supervisor,
Duane Allen, retaliated against him for his restrictive medical condition by gradually stripping
away his work duties. He asserted that Mr. Allen “would say things on the public address system
to embarrass him” and that, in June 2003, as a form of harassment, he arranged to transfer him to
2

The Office accepted in 1989 (under file number 06-441119) that appellant sustained right carpal tunnel
syndrome, thoracic outlet syndrome, bilateral shoulder strains and brachial plexus lesions due to his repetitive job
duties. It also accepted (under file number 06-2117872) that appellant sustained cervical and lumbar strains on
July 4, 2004 due to pushing a heavy mail container.
3

Appellant retired effective April 11, 2005 on disability retirement. He initially opted to receive monies through
his disability retirement but effective October 2005 he opted to receive Office benefits.

2

another branch to work in a job that exceeded his work restrictions. Appellant claimed that a
manager, Kevin Augustine, made negative comments about him and stated that he intended to get
light-duty workers to do more or “ship them out.” Another manager, Joe Santos, slammed his
hands on a desk and shouted, “You better do this work or I [wi]ll ship you out.” Appellant
asserted that a coworker, Myra Jackson, heard a supervisor, Cheryl Stephens, make derogatory
remarks about him faking his inability to count mail. In January 2005, he was transferred to
another position that also was physically inappropriate. Appellant claimed that Mr. Anderson
stated within his earshot that “anyone who is injured should n[o]t be here” and that another
coworker, Mike Magro, slandered him as “a shirker” and questioned why he could not be more
active at work given his perception of appellant’s activity level while on vacation. He claimed
that Mr. Nalezynski angrily glared at him and lectured him regarding work matters. In an
October 31, 2005 statement, appellant alleged that a supervisor, Ms. Stephens, openly shared his
psychiatric information with Mr. Nalezynski and that both individuals ridiculed him based on that
information.
In an October 27, 2005 statement, Chuck LoBalbo, a coworker, stated that he heard
Mr. Magro make derogatory statements, both in and outside appellant’s presence, which focused
on appellant “allegedly faking his disabilities and failing to do any work.” He asserted that in
2002 and 2003 he heard Mr. Allen “make embarrassing comments about [appellant] over the
public address system.” In another October 27, 2005 statement, Ms. Jackson claimed that
Ms. Stephens made ridiculing statements about appellant to Ms. Gillmaster, Mr. Anderson and
Mr. Nalezynski regarding her belief that he was faking his injuries and not doing any work. She
claimed that in late 2004 Ms. Stephens shared appellant’s medical information with
Mr. Nalezynski and ridiculed the information by making statements such as “what nonsense is he
up to now.”4
The record contains statements in which employing establishment officials denied any
knowledge of supervisors or coworkers making derogatory comments about appellant’s physical
condition or ability to work. The officials denied that appellant was made to work beyond his
work restrictions. In a November 25, 2005 statement, Ms. Falleck denied that appellant informed
her that coworkers were making derogatory remarks about him. In a November 4, 2005
statement, Ms. Stephens denied that appellant’s confidential medical information was
inappropriately shared.
In a November 23, 2005 letter, the Office advised appellant that it proposed to rescind its
acceptance of his claim for a recurrent episode of major depressive disorder and anxiety disorder.
It provided appellant with 30 days from the date of the letter to provide evidence and argument if
he disagreed with this proposed action. The Office indicated that appellant did not submit
evidence establishing the one accepted employment factor, i.e., the June 23, 2004 incident when
two separate customers told him that two clerks at the counter were making derogatory remarks
about his work habits and productivity. It noted that Mr. Anderson and Ms. Gillmaster denied
making the statements and that Ms. Falleck denied being informed about the incident.

4

In an October 27, 2005 statement, Ruth Ann Cross, a coworker, stated that she often saw appellant limping while
he performed his work and felt that his duties exceeded his work restrictions.

3

In a statement received by the Office on January 25, 2006, appellant again argued that he
was required to work beyond his work restrictions in several jobs for the employing
establishment. He also repeated a number of his claims that supervisors and coworkers harassed
him regarding his physical condition and ability to work. Appellant also submitted additional
reports of Dr. Arthur.
In a February 3, 2006 decision, the Office rescinded its acceptance of a recurrent episode
of major depressive disorder and anxiety disorder under claim number 06-2131250. It
determined that the evidence did not establish the existence of the previously accepted
employment factor alleged to have occurred on June 23, 2004. The Office found that it was
accepted that appellant had depression and chronic anxiety that was aggravated by the fact that he
still had residuals of his accepted employment-related physical injuries. It indicated that
appellant would be able to pursue benefits for these emotional conditions under file number
06-441119 (accepted for right carpal tunnel syndrome, thoracic outlet syndrome, bilateral
shoulder strains and brachial plexus lesions) and file number 06-2117872 (accepted for cervical
and lumbar strains).
Appellant requested a hearing before an Office hearing representative. At the June 6,
2006 hearing, he provided testimony which was similar to that contained in his prior statements
of record. Appellant indicated that, in early 2006, the conditions of depression and chronic
anxiety were accepted under claim numbers 06-441119 and 06-2117872, i.e., the claims for his
accepted physical conditions. He stated that he continued to pursue his emotional condition
claim under claim number 06-2131250 because he had some outstanding bills that accrued
between 2004 and the time his claim was accepted in early 2006 under claim numbers 06-441119
and 06-2117872. Appellant submitted some brief excerpts from an Equal Employment
Opportunity (EEO) claim and a class-action suit in federal court.
In an August 23, 2006 decision, the Office hearing representative affirmed the Office’s
February 3, 2006 decision. She indicated that the Office had adequately explained why it
rescinded its acceptance of appellant’s claim for a recurrent episode of major depressive disorder
and anxiety disorder under claim number 06-2131250.5 The Office hearing representative also
discussed some of the employment factors claimed by appellant after the initial acceptance of his
claim and indicated that they had not been established.
Appellant submitted a September 22, 2005 statement in which John Watts, a coworker,
stated that Mr. Augustine and Mr. Allen intended to remove appellant from the employing
establishment because he was a limited-duty employee. In a March 1, 2007 decision, the Office
denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
In a June 15, 2007 letter, appellant requested reconsideration and argued that he was
harassed by managers and coworkers regarding his physical condition and ability to work. In an
August 2, 2007 decision, the Office affirmed its August 23, 2006 decision.

5

The Office hearing representative indicated that appellant’s claim continued to be accepted for depression and
chronic anxiety under the claims for his accepted physical conditions.

4

LEGAL PRECEDENT
Section 8128 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor may review an award for or against payment of compensation at any time on his own
motion or on application.6 The Board has upheld the Office’s authority to reopen a claim at any
time on its own motion under section 8128 of the Act and, where supported by the evidence, set
aside or modify a prior decision and issue a new decision.7 The Board has noted, however, that
the power to annul an award is not an arbitrary one and that an award for compensation can only
be set aside in the manner provided by the compensation statute.8
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, the Office later decides
that it erroneously accepted a claim. In establishing that its prior acceptance was erroneous, the
Office is required to provide a clear explanation of the rationale for rescission.9
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act. On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.10
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.11 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.12 If a claimant does
implicate a factor of employment, the Office should then determine whether the evidence of
6

5 U.S.C. § 8128.

7

John W. Graves, 52 ECAB 160, 161 (2000).

8

See 20 C.F.R. § 10.610.

9

John W. Graves, supra note 7.

10

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
11

Pamela R. Rice, 38 ECAB 838, 841 (1987).

12

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

record substantiates that factor. When the matter asserted is a compensable factor of employment
and the evidence of record establishes the truth of the matter asserted, the Office must base its
decision on an analysis of the medical evidence.13 When a claimant has not established any
compensable employment factors, the Board need not consider the medical evidence of record.14
ANALYSIS
On April 11, 2005 the Office accepted that appellant sustained a recurrent episode of
major depressive disorder and anxiety disorder under claim number 06-2131250.15 With regard
to appellant’s claimed employment factors, the Office only accepted that on June 23, 2004 two
separate customers told him that two clerks at the counter, Mr. Anderson and Ms. Gillmaster,
were making derogatory remarks about his work habits and productivity.
In a February 3, 2006 decision, the Office rescinded its acceptance of a recurrent episode
of major depressive disorder and anxiety disorder under claim number 06-2131250. It
determined that the evidence did not establish the existence of the previously accepted
employment factor alleged to have occurred on June 23, 2004.16 The Office affirmed this
rescission determination in decisions dated August 23, 2006 and August 2, 2007.
The Board finds that the Office properly justified its rescission of its acceptance of
appellant’s claim for a recurrent episode of major depressive disorder and anxiety disorder under
claim number 06-2131250. It has provided a clear explanation of the rationale for rescission.17
The Office explained that appellant had not submitted sufficient evidence to establish the incident
of alleged harassment that had served as the only accepted employment factor. Appellant did not
submit any witness statements showing that Mr. Anderson and Ms. Gillmaster made derogatory
remarks about his work habits and productivity on June 23, 2004. The Office further explained
that the record had been supplemented to include witness statements in which the persons alleged
to have been involved in the June 23, 2004 disputed appellant’s account. In October 27, 2005
statements, Mr. Anderson and Ms. Gillmaster asserted that they did not make any derogatory
statements to customers about appellant. In a November 25, 2005 statement, Ms. Falleck, a

13

Id.

14

See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

15

The Office accepted in 1989 (under file number 06-441119) that appellant sustained right carpal tunnel
syndrome, thoracic outlet syndrome, bilateral shoulder strains and brachial plexus lesions due to his repetitive job
duties. It also accepted (under file number 06-2117872) that appellant sustained cervical and lumbar strains on
July 4, 2004 due to pushing a heavy mail container.
16

The Office also found that it was accepted that appellant had depression and chronic anxiety that was
aggravated by the fact that he still had residuals of his accepted employment-related physical injuries. It indicated
that appellant would be able to pursue benefits for these emotional conditions under file number 06-441119
(accepted for right carpal tunnel syndrome, thoracic outlet syndrome, bilateral shoulder strains and brachial plexus
lesions) and file number 06-2117872 (accepted for cervical and lumbar strains).
17

See supra note 7 and accompanying text.

6

supervisor, denied that appellant informed her that coworkers were making derogatory remarks
about him.18
After the Office accepted his claim for a recurrent episode of major depressive disorder
and anxiety disorder under claim number 06-2131250, appellant alleged additional employment
factors and submitted witness statements in support of these allegations.19 It discussed some of
these allegations in its decisions affirming the initial February 3, 2006 rescission decision and
determined that they had not been factually established. The Board notes that these apparent
determinations must be considered dicta with respect to the present appeal. As these allegations
were raised after the Office accepted appellant’s claim for a recurrent episode of major
depressive disorder and anxiety disorder under claim number 06-2131250, they are not relevant
to the analysis of whether the Office properly rescinded the claim by determining that appellant
had not established any of the employment factors alleged prior to the claim’s acceptance.
For these reasons, the Office properly rescinded its acceptance of appellant’s claim for a
recurrent episode of major depressive disorder and anxiety disorder under claim number
06-2131250. Appellant would still be able to receive compensation benefits for depression and
chronic anxiety accepted under his claims for physical conditions, claim numbers 06-441119 and
06-2117872.
CONCLUSION
The Board finds that the Office met its burden of proof to rescind its acceptance of
appellant’s claim for a recurrent episode of major depressive disorder and anxiety disorder under
claim number 06-2131250.

18

Appellant had asserted that he informed Ms. Falleck about the June 23, 2004 incident. The Office also properly
indicated that appellant had not submitted evidence establishing his other claims of harassment which it had not
previously accepted. Appellant had not shown that two coworkers, Mr. Nalezynski and Mr. Cook, had committed
harassment as alleged. The Office noted that, as appellant did not establish any compensable employment factors, it
was not necessary for it to consider the medical evidence of record. See supra note 14.
19

For example, he alleged that he had been harassed by several supervisors and coworkers, including Mr. Allen,
Mr. Augustine, Mr. Santos, Ms. Stephens and Mr. Magro.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 2, 2007 decisions is affirmed.
Issued: August 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

